735 N.W.2d 271 (2007)
In re Petition by TREASURER OF WAYNE COUNTY FOR FORECLOSURE.
Wayne County Treasurer, Petitioner, and
Michael Kelly, Intervening Party-Appellant,
v.
Mexico Wholesale Grocery, Respondent-Appellee.
Docket No. 129335. COA No. 261065.
Supreme Court of Michigan.
July 30, 2007.
By order of February 24, 2006, the application for leave to appeal the July 11, 2005 order of the Court of Appeals was held in abeyance pending the decision in Wayne County Treasurer v. Perfecting Church (In re Petition by Treasurer of Wayne County for Foreclosure) (Docket No. 129341). On order of the Court, the case having been decided on May 23, 2007, 478 Mich. 1, 732 N.W.2d 458 (2007), the application is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.